Citation Nr: 1423593	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  08-19 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for oscillopsia due to VA treatment.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for vestibular disorder due to VA treatment.

3.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder due to VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1956 to April 1969 and from June 1971 to November 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  The Board remanded the case in October 2010 for further notification, evidentiary development, and adjudication.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with Veterans Claims Assistance Act of 2000 (VCAA) notice, obtain VA examination, and then re-adjudicate the claims.  The AOJ provided the Veteran a VCAA-compliant notice letter in October 2010 and obtained VA medical examinations in November and December 2010.  The Veteran was then provided a supplemental statement of the case in March 2011, in which the AOJ again denied the Veteran's claims.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, although the Veteran filed a claim seeking service connection for adjustment disorder specifically, he has been diagnosed with and has sought treatment for adjustment disorder, mood disorder, and anxiety disorder, with which he was diagnosed in December 2010.  Pursuant to the Court's holding in Clemons that VA must consider alternative psychiatric disorders within the scope of an initial claim of service connection for a specific psychiatric disorder, the Board thus finds that the Veteran's claim is more accurately classified as one for an acquired psychiatric disorder, to include mood disorder and anxiety disorder.  See Clemons, 23 Vet. App. 1 (2009).  As such, and in light of the Court's holding in Clemons, the Board has characterized the issue as styled above.  


FINDINGS OF FACT


1.  In February 2006 and March 2006, the Veteran underwent treatment at the VA Medical Center in Bay Pines, Florida.

2.  The Veteran developed oscillopsia, vestibular disorder, and mood disorder and anxiety disorder as a result of the 2006 treatment.

3.  The competent medical evidence does not reflect that oscillopsia, vestibular disorder, or mood disorder and anxiety disorder developed as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA healthcare providers who administered the 2006 treatment.

4.  The Veteran's additional oscillopsia is proximately due to endocarditis that developed pursuant to the February 2006 treatment and was not reasonably foreseeable.

5.  The Veteran's additional vestibular disorder is proximately due to endocarditis that developed pursuant to the February 2006 treatment and was not reasonably foreseeable.

6.  The Veteran's additional mood disorder and anxiety disorder is proximately due to endocarditis that developed pursuant to the February 2006 treatment and was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for oscillopsia have been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2013).

2.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for vestibular disorder have been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2013).

3.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for mood disorder and anxiety disorder have been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2013).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of the VCAA have been satisfied with respect to the claims for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for oscillopsia, vestibular disorder, and an acquired psychiatric disorder, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the claims.  This is so because the Board is taking action favorable to the Veteran by granting entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for oscillopsia, vestibular disorder, and anxiety disorder and mood disorder, which represents a full grant of the issues on appeal.  A decision therefore poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).

Compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2013).

To determine whether additional disability exists within the meaning of 38 U.S.C.A. § 1151, the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2013).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. 

§ 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32 (2013), Informed Consent, a section under the heading of Protection of Patient Rights, are extensive.  In particular, under 38 C.F.R. § 17.32(b), all patient care furnished under title 38 U.S.C. shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care . If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others.  In such circumstances, consent is implied.

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate, the nature of the proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).  Finally, the consent form will be witnessed, will be filed in the patient's medical records, and will be valid for a period of 60 calendar days.  38 C.F.R. § 17.32(d).

The Veteran contends that he developed oscillopsia, a vestibular disorder, and an acquired psychiatric disorder as a result of treatment he received while hospitalized in a VA facility in February and March 2006.  In particular, the Veteran claims that, as a result of his IV not being timely changed, he developed endocarditis that required high doses of an ototoxic antibiotic that led to his oscillopsia and vestibular disorder.  The Veteran further contends that his psychiatric disorder developed secondary to the oscillopsia and vestibular disorder.

The evidence reflects that the Veteran reported to a VA emergency room on February 7, 2006, with complaints of chest pain.  An IV was placed to his right hand after prep of the arm with alcohol and clorhexadine.  While hospitalized, the Veteran had a left heart catheterization on February 9, 2006, and a coronary angiography on February 13, 2006.  During this hospitalization, the Veteran reported headaches and epigastric pain on multiple occasions, although a February 13, 2006, CT scan of the head showed no abnormalities.  Later that day, the peripheral IV was removed, and the Veteran was discharged.

The Veteran testified that after his February 13, 2006, discharge he became increasingly sick.  VA treatment records reflect that he presented to the VA emergency room on February 16, 2006, complaining of severe left temporal headache.  A February 21, 2006, infectious disease report indicated that the Veteran had enterococcus bacteremia, with a rule-out impression of endocarditis.  The recommendation was to discontinue Vancomycin, continue Gentamicin with a dose change, and start Ampicillin.  A subsequent entry noted that the Veteran's medication was changed to Vancomycin and Gentamicin when the culture was finalized.  The physician noted the Veteran's report that on the day following his February 13, 2006, cardiac catheterization he developed chills and on February 16, 2006, he got a fever and headaches for which he presented to the emergency room.  Gentamicin was started on February 19, 2006.

Thereafter, on February 27, 2006, Ampicillin and Gentamicin were listed on his active medications list.  In a March 3, 2006, infectious disease report, a physician stated that she would be very concerned about the Veteran taking Gentamicin beyond two weeks for bacteremia, unless endocarditis is documented.  It was noted that it might be beneficial to arrange for the valve replacement once he finished two weeks of antibiotics rather than to subject him to Gentamicin toxicity and possible worsening hearing loss.  No alternative to Gentamicin at this point was written.  A March 3, 2006, cardiothoracic consultation report indicated that infectious disease was concerned that tinnitus may be caused by Gentamicin.  The physician noted that he was "Stopping Geny now."  A March 3, 2006, geriatric medicine note indicated that the Veteran understood that the antibiotics he was taking could interfere with tinnitus.  An addendum to that note stated that Gentamicin was to be discontinued due to the physician's recommendations.  The Veteran was noted to continue to state understanding of possible hearing loss with antibiotics but stated that he wanted the antibiotic therapy.  The plan was to continue Ampicillin.  On March 9, 2006, the Veteran was discharged for continued care and pending surgery at a private facility.

On March 8, 2006, the Veteran presented to a private care facility for evaluation of what appeared to be aortic valve stenosis in the face of endocarditis.  The physician commented that the Veteran had an artificial graft in the left subclavian carotid position which can be a potential site for susceptibility to systemic bacteremia.  The physician believed that the best course of management would be to continue his antibiotic therapy.  Private treatment records contain an October 2006 notation that the Veteran's balance problems were thought to be due to vestibular nerve dysfunction, most probably as a result of IV antibiotics, Vancomycin and Gentamicin, that he was prescribed at the time of his endocarditis at the VA hospital.

In September and October 2007, VA opinions were obtained.  A September 2007 ear disease examiner concluded that, following a review of the Veteran's claims file and medical records, the complaints of vestibular disorder were more likely than not due to the use of antibiotics with ototoxic side effects for treatment of enterococcus bacteremia from an IV site infection.  The examiner was unable to determine by review of the medical records whether there was negligence on the part of VA, as there was no record of when the IV was changed and therefore it could not be determined whether the stated infection was an unexpected complication or the result of negligence.  The examiner added that there was little question that the Veteran suffered ototoxicity from his antibiotic treatment, which is a known side effect of aminoglycosides and Vancomycin.  However, the examiner stated that in the face of an enterococcal bacteremia, these antibiotics are reasonable choices for treatment despite the known side effects.

The October 2007 eye disorder VA examiner similarly commented that the Veteran's symptoms of blurred vision were consistent with a diagnosis of oscillopsia and could potentially be due to Gentamicin toxicity, although he had not personally examined the Veteran but only reviewed the claims file.  The examiner could not comment as to whether negligence was present because the management of endocarditis was done by internists, infectious disease specialists, and cardiologists, and it would be out of the examiner's realm of expertise to comment on the issue.

In October 2007, a VA psychologist diagnosed adjustment disorder with mixed disturbance of emotions and conduct.  The examiner opined that it was at least as likely as not that the adjustment disorder is related to contracting a bacterial infection due to an IV not being changed.  However, the psychologist stated that he was not a medical doctor and could not offer an opinion without resorting to speculation about possible carelessness, negligence, lack of proper skill, or error in judgment for VA treatment. 

After these opinions were issued, a May 2007 VA OIG (Office of Inspector General) Memorandum pertaining to the Veteran's hospital stay in February 2006 was associated with the claims file.  Of particular note is the Veteran's allegation that his IV was not timely changed.  The response following investigation was that the IV site was due to be changed February 10, 2006, at 72 hours from insertion, in accordance with Nursing Service protocol.  However, the site was not changed until the next day, as the Veteran was off the ward undergoing a specialized procedure when the Infusion Team nurse made her rounds.  The Infusion Team nurse returned February 11, 2006, to change the IV site.  It was concluded that due to the Veteran's being off ward, his IV site did remain in place one day longer than the nursing protocol allowed, and the allegation of quality care issues was founded.

At a November 2010 VA eye disease examination, the examiner diagnosed the Veteran with oscillopsia but offered no opinion as to the disorder's etiology.  At a December 2010 VA ear disease examination, the examiner found that the Veteran's treatment with Gentamicin did cause his vestibular disorder and oscillopsia but that the antibiotic was "indeed ... appropriate" for the Veteran's infection and that the ototoxicity was foreseeable.  The examiner found there to be "no evidence that the infection was a result of negligence by the VA"; however, he did not offer any explanation for this finding and did not reference the May 2007 OIG Memorandum concerning the quality care issue of the changing of the Veteran's IV site.  Similarly, a December 2010 VA psychiatric examiner opined that the Veteran experienced mood disorder and anxiety disorder that is "clearly" due to his oscillopsia and vestibular disorder.  However, the examining psychiatrist stated that it was "beyond [her] scope of knowledge to determine ... whether the IV was changed in time or whether the VA was negligent."  

To reconcile the evidence and obtain an expert opinion concerning these questions, the Board obtained a VHA opinion from a VA neurologist in May 2014.  In her opinion, the VA neurologist confirmed that the Veteran's oscillopsia and vestibular disorder developed due to the antibiotics used to treat the Veteran's endocarditis.  The neurologist found that the antibiotics were "indeed appropriate for the Veteran's infection and the vestibular toxicity was foreseeable."  Although finding that there was not sufficient evidence to conclude that the Veteran's endocarditis developed due to negligence by VA, the neurologist went on to find that the oscillopsia, vestibular disorder, and psychiatric disorder are all at least as likely as not due to the "unexpected complication" of endocarditis that developed from the "delayed changing of the Veteran's IV site."  

Because the "additional disability" element of the section 1151 claim has been met, it is necessary to address the other aspects of the claim in order to determine whether compensation is warranted.  The Board points out that causation alone is not sufficient to substantiate a claim under 38 U.S.C.A. § 1151.  The Board first notes that the competent medical evidence does not reflect that oscillopsia, vestibular disorder, or mood disorder and anxiety disorder developed as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA healthcare providers who administered the Veteran's treatment in February 2006.  None of the private or VA medical professionals who have addressed the matter has concluded that there was any type of negligence on VA's part during the February 2006 treatment that caused the endocarditis that led to the oscillopsia, vestibular disorder, and mood disorder and anxiety disorder.  In each instance, the medical professional has concluded only that there was causation.  The May 2014 VHA neurologist expressly stated that it was her opinion that there was insufficient evidence to find fault on the part of VA for the complications that resulted.

However, although the May 2014 VHA neurologist concluded that there was no negligence on the part of VA, she also stated that the additional disability was not a reasonably foreseeable event as a complication of the delayed changing of the Veteran's IV site.  The "foreseeability" aspect of the claim is separate and distinct from the "fault" aspect.  That is, a claim may be substantiated even absent fault on the part of VA if the event was not reasonably foreseeable.  As noted previously, the event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  Here, the additional disability in the form of oscillopsia and vestibular disorder was not completely unforeseeable in the context of the Veteran's treatment with Gentamicin, which is known to be ototoxic.  However, as the May 2014 VHA neurologist pointed out, the ototoxic antibiotic was used to treat endocarditis, which was an "unexpected complication" of the delayed changing of the Veteran's IV site.  Because the development of endocarditis was an event not reasonably foreseeable that resulted from the delayed changing of the Veteran's IV site, the consequences that stemmed from the endocarditis-the treatment with the ototoxic medicine that led to the development of oscillopsia and vestibular disorder, which in turn led to the development of mood and anxiety disorder-are subject to compensation benefits under 38 U.S.C.A. § 1151.  

In consideration of the evidence of record, and primarily on the basis of the May 2014 VA neurologist's opinion, the Board finds that the Veteran's additional oscillopsia, vestibular disorder, and mood disorder and anxiety disorder developed as a result of the February 2006 VA treatment, and in particular the delayed changing of the IV site, which caused the development of endocarditis that was not reasonably foreseeable.  Thus, even absent any fault on the part of VA, the claim is substantiated because the additional disability due to VA treatment was an event not reasonably foreseeable.  Therefore, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for oscillopsia, vestibular disorder, and mood disorder and anxiety disorder due to VA treatment in February 2006 are warranted.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.


ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for oscillopsia due to VA treatment is allowed.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for vestibular disorder due to VA treatment is allowed.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for mood disorder and anxiety disorder due to VA treatment is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


